DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 19 July 2022 have been fully considered but they are persuasive only in part.
First, the rejections under 35 U.S.C. 112(b) are overcome by applicant’s amendments; accordingly, the rejections are withdrawn.
Second, while the applicant’s amendments overcome the rejections under 35 U.S.C. 103 based on Kono (JP, ‘155) in view of Sirang et al. (‘562) substantially for the reasons given, they do not overcome the rejection based on Toyama et al. (‘893) and Buchmueller et al. (‘529).
In this respect, applicant asserts:
“However, Toyama et al. ('893) does not teach "performing diagnostics on the first motor while the first motor is being supplied with the reduced power for determining whether the first motor continues to malfunction or no longer malfunctions after said reducing the power supplied to the first motor." That is, the applicant's invention continues to monitor the speed at the said reduced power while performing the diagnostics on whether the malfunction/failure is in fact continuous instead of a mere blip in its operation. As a result, Toyama does not teach the possibility that the malfunction/failure was a mere blip. Buchmueller does not cure this deficiency in Toyama.”

However, applicant apparently does not claim, “continues to monitor the speed at the said reduced power while performing the diagnostics on whether the malfunction/failure is in fact continuous instead of a mere blip in its operation”, so this argument cannot be persuasive.  That is, no monitoring of speed at the reduced power is apparently claimed.
Moreover, the examiner believes applicant’s reading of Toyama et al. (‘893) is not complete, since Toyama et al. (‘893) indicates at published paragraph [0160]:
“[0160] For example, when the result of detection by detector 80 indicates contact with an object, controller 41 decreases the rotational speed of propellers 32 in rotor units 30, and when the result of detection by detector 80 obtained thereafter does not indicate contact with an object, controller 41 may return the rotational speed to a value before the rotational speed is decreased.”

Thus, after the propeller rotational speed is decreased because of the detected contact malfunction (e.g., detected, as implemented/modified in the rejection, by monitoring the expected rotation [a.k.a. speed] of the motor for an abnormality/malfunction in the motor rotation, as taught by Buchmueller et al. (‘529)), it is thereafter still checked whether there is the contact malfunction, and when the contact malfunction is then/subsequently not indicated, the rotational speed of the propeller is returned to the rotational speed before the decrease.  In this way, Toyama et al. (‘893) continues to monitor the contact malfunction at the said reduced power while performing the diagnostics (contact detection) to determine whether the malfunction/failure is in fact continuous e.g., instead of a mere blip in its operation.
In this respect, while the examiner maintains the 35 U.S.C. 103 rejection based on Toyama et al. (‘893) and Buchmueller et al. (‘529) for this reason, he also adds a 103 rejection employing newly cited Sato et al. (2018/0170535), who i) uses sensors (13, 17) to determine drive current or temperature anomalous situations affecting the rotor blade motors, ii) reduces the output level (at motor drive circuit 12) of the rotor blade motor during the anomalous situation, and iii) then after some time reviews the anomalous situation, after the output level of the rotor blade motor has been reduced (e.g., “after some time the [anomalous] situation should be reviewed”, paragraphs [0027] and [0029]), with the reviewing obviously conducted by sensing/determining  whether the anomalous drive current or temperature still exists.  Although Sato et al. (‘535) does not apparently provide explicit details of how the review is conducted, this type of review was conventional in electric vehicles as shown for example in West et al. (2009/0088294), wherein when the motor temperature increases above a threshold (see FIG. 4), the motor torque will be reduced to reduce the heat generation in the motor allowing the motor to dissipate heat so that the motor temperature decreases again to below the threshold, with such a (sensed) decrease in temperature then allowing recovery of normal (non-torque limited) operation of the drive motor (paragraph [0012]).
Accordingly, the applicant’s arguments as to patentability under 35 U.S.C. 103 are not convincing.
Third, the examiner repeats the obviousness-type double patenting rejection, awaiting a response by applicant to this grounds of rejection.
Lastly, the examiner suggests claim language near the end of this Office action (in the Possible Allowable Subject Matter section) that would apparently patentably distinguish the claims under 35 U.S.C. 103 from the applied prior art in this Office action (and pending further consideration, possibly from the prior art of record), for applicant’s consideration.
Claim (Specification) Objections
Claim 14 is objected to because of the following informalities:  in claim 14, lines 2 and 3, “the rotorcraft” should apparently read, “a rotorcraft”[1], e.g., because the rotorcraft is introduced (for the first time) here.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 20 are rejected under 35 U.S.C. 103 as being unpatentable over Toyama et al.2 (2019/0009893) in view of Buchmueller et al. (2016/0039529).
Toyama et al. (‘893) reveals:
per claim 1, a method for adjusting power distribution [e.g., by increasing and decreasing (and/or stopping) the rotational speed of propellers 32, e.g., as shown in FIG. 11B of Toyama et al. (‘893)] to a plurality of motors [e.g., 33, in FIGS. 2A to 3 of Toyama et al. (‘893)] of a rotorcraft [e.g., FIGS. 1 to 3 of Toyama et al. (‘893)], comprising:
receiving, at a flight computer [e.g., 41 in FIG. 7 of Toyama et al. (‘893)], feedback from a plurality of sensors [e.g., 80a, 80b, 80c, and 80d in FIGS. 10, 11A, and 11B of Toyama et al. (‘893), wherein detectors 80 detect an abnormality with the aircraft such as contact or other abnormalities (paragraphs [0123]ff); where the detectors may be pressure sensors or “a type other than a pressure-sensitive sensor” (paragraph [0164])] associated with the plurality of motors;
determining, at the flight computer, that a first motor in the plurality of motors is malfunctioning [e.g., that, due to contact with an object, an abnormal state in the flight of the aircraft 10 is caused by the motor’s (abnormal) rotation resulting from the contact; e.g., paragraph [0079] of Toyama et al. (‘893)];
selecting, at the flight computer based on the feedback, one or more second motors in the plurality of motors for redistributing power [e.g., in FIG. 11B of Toyama et al. (‘893), the motors for which contact with the object has not been detected (e.g., by the sensors 80a, 80b, 80d)];
reducing [e.g., either decreasing to a value that is not necessarily zero, as covered by and obvious from claim 5 and FIG. 8  in Toyama et al. (‘893); or to zero, in order to stop rotation of the rotor unit/propeller, as taught e.g., in FIG. 8, etc. of Toyama et al. (‘893)] a power supplied [e.g., from the controller 41 in FIG. 7 of Toyama et al. (‘893), as was conventional and would have been obvious to one of ordinary skill in the art] to the first motor [e.g., decrease the rotational speed of the propeller, and thus the power produced by the propeller (with the rotational speed-power correlation of the propellers being described at paragraph [0140] and being obvious/well-known/conventional to those skilled in the art[3]), via the motor; e.g., claim 5 of Toyama et al. (‘893)];
increasing a power supplied to the one or more second motors selected for redistributing power [e.g., FIG. 11B and claim 6 of Toyama et al. (‘893)]; and
performing diagnostics on the first motor while the first motor is being supplied with the reduced power for determining whether the first motor continues to malfunction or no longer malfunctions after said reducing the power supplied to the first motor [e.g., paragraph [0160] of Toyama et al. (‘893), to determine that contact at the motor/propeller is no longer indicated, in order to return the rotational speed of the of the propeller whose speed was decreased to the speed value of before the rotational speed decrease; and/or to determine the (initial) contact, as in FIGS. 8 and 9 of Toyama et al. (‘893)];
While Toyama et al. (‘893) teaches detecting an abnormal state of the aircraft in the form of a contact with an external object (paragraph [007]), in which the object may be damaged by a propeller driven by a motor, it may be alleged that the abnormal state of the aircraft does not (itself necessarily) represent a malfunctioning of the first motor (itself) of the aircraft, as claimed, although the examiner understands that if/when contact between the motor-driven propeller and the object occurred that could/would have damaged the object, it would have been obvious (to one of ordinary skill in the art, at the time the application was filed) that the contact would have also implicitly resulted in a malfunctioning of the motor’s speed from being and/or from maintaining its expected/desired (controlled) value, even without further teaching.
However, in the context/field of an improved safety arrangement for automated aerial vehicles that can eliminate or reduce effects of harmful propeller contacts, Buchmueller et al. (‘529) teaches, e.g., at paragraphs [0047], etc., that contact of an object with the propeller may be determined (e.g., as apparent equivalents) either by i) one or more object detection components (204) such as propeller mounted pressure sensitive material (paragraph [0026]), sensors (paragraph [0015]), the monitoring of vibration(s), etc., or alternately by ii) monitoring a (rotational) position of the propeller for a change resulting from the contact, and determining that a contact has occurred when the actual rotor position does not correspond to an expected position determined from electronic speed controls (e.g., ESCs; paragraph [0047]).
It would have been obvious at the time the application was filed to implement or modify the Toyama et al. (‘893) aircraft and method, so that instead of using the object detection components in the form of the sensors 80a – 80d for detecting contacts, the rotational speed/positions of each propeller would have been monitored (e.g., using the motors’ ESCs, as taught by Buchmueller et al. (‘529)) for changes resulting from the contact(s), as taught by Buchmueller et al. (‘529), and so that when contact of an object with a propeller at the position of one of the motors was predictably determined by monitoring the expected rotation of the motor for an abnormality/malfunction in the motor rotation, as taught by Buchmueller et al. (‘529), a safety profile for example as taught by Buchmueller et al. (‘529) would have been executed, with that profile obviously including, as taught by Toyama et al. (‘893), the decreasing (e.g., claim 5 in Toyama et al. (‘893)) of the rotational speed of the propeller 32 that had been determined to contact the object 200 while (e.g., simultaneously) increasing (e.g., claim 6 in Toyama et al. (‘893) and FIG. 11B) the rotational speeds of other (e.g., adjacent) propellers 32 that had not been determined to contact the object, as taught by Toyama et al. (‘893), wherein once the contact was no longer determined to be indicated (e.g., for example, because the actual rotor position (speed) corresponded again to the expected rotor position (speed) based on ESCs, as taught by Buchmueller et al. (‘529)), the rotational speeds of the propellers would have been returned to the values before the rotational speed was decreased, as taught by Toyama et al. (‘893) at paragraph [0160], in order that the change in motor [rotational] position (speed) caused by the contact of the motor-driven propeller with the object and detected as taught by Buchmueller et al. (‘529) would have been understood as causing a [rotational] position error/malfunction of the motor that was driving the propeller, in order to eliminate a need for a separate sensor (80) or object detection component (204), as taught by Buchmueller et al. (‘529), as using art recognized equivalents for the same purpose (MPEP 2144.06), as combining prior art elements according to known methods to yield predictable results (KSR), and/or as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or modified Toyama et al. (‘893) aircraft and method would have rendered obvious:
per claim 1, determining, at the flight computer, that a first motor in the plurality of motors is malfunctioning [e.g., when, for indicating contact in Toyama et al. (‘893) in the manner taught by Buchmueller et al. (‘529), the change in rotational position of the motor resulting from the contact is detected, by determining that a contact has occurred when the actual rotor position does not correspond to the expected rotational position as determined from electronic speed controls (e.g., ESCs; paragraph [0047]), with  the non-correspondence of the actual position to the expected position indicating a malfunctioning of the (expected) operation of the motor that has arisen from the contact];
performing diagnostics on the first motor while the first motor is being supplied with the reduced power for determining whether the first motor continues to malfunction or no longer malfunctions after said reducing the power supplied to the first motor [e.g., to determine the non-correspondence and/or correspondence of the actual and expected motor rotational positions, as taught by Buchmueller et al. (‘529) via ESC signals, either when/for determining the initial contact (e.g., as shown in FIG. 11B of Toyama et al. (‘893)), and/or for determining a subsequent non-indication of contact as taught by Toyama et al. (‘893) at paragraph [0160] that causes returning of the rotational speed(s) to their initial (e.g., before the speed decrease) value(s)];
per claim 2, depending from claim 1, further comprising:
analyzing a result of the diagnostics to determine whether the first motor continues to malfunction or no longer malfunctions [e.g., as suggested by Toyama et al. (‘893) at paragraph [0160], in the manner (based on expected rotational position of the motor/propeller as taught by Buchmueller (‘529)];
upon determining that the first motor continues to malfunction, terminating power supplied to the first motor [e.g., by obviously stopping the rotation of the motor, as one of the (two) taught options (e.g., decreasing the rotational speed or stopping rotation) as taught in FIG. 9 of Toyama et al. (‘893)]; and
upon determining that the first motor no longer malfunctions, increasing power supplied to the first motor [e.g., paragraph [0160] of Toyama et al. (‘893)];
per claim 3, depending from claim 1, wherein said reducing the power supplied to the first motor and said increasing the power supplied to the one or more second motors occur in synchrony [e.g., as would have been obvious from the teachings in conjunction with FIG. 11B in Toyama et al. (‘893), which synchrony meaning e.g., only “simultaneous occurrence”, as in claim 6 of Toyama et al. (‘893)];
per claim 4, depending from claim 1, wherein an increased thrust associated with the one or more second motors during said increasing the power supplied to the one or more second motors compensates for a decreased thrust associated with the first motor during said decreasing the power supplied to the first motor [e.g., as taught at paragraphs [0088] and [0090] to [0094], and as shown in FIG. 11B, of Toyama et al. (‘893)];
per claim 5, depending from claim 1, wherein the diagnostics include comparing sensor data associated with the first motor with expected values [e.g., as taught e.g., at paragraph [0047] in Buchmueller et al. (‘529)];
per claim 6, depending from claim 1, wherein the diagnostics include comparing sensor data associated with the first motor with sensor data associated with other motors in the plurality of motors [e.g., in paragraph [0117] of Toyama et al. (‘893) in order to determine rotors “different from at least one rotor unit 30 closest to the object, among plural rotor units 30”, e.g., for example obviously by their respective rotational speeds, as taught by Buchmueller et al. (‘529)];
per claim 7, depending from claim 1, wherein the diagnostics include accessing historical data of the first motor [e.g., that would have obviously been used to determine the “expected” (paragraph [0047]) rotational position in Buchmueller et al. (‘529) for comparison with the actual rotational position as the means for indicating contact; see also applicant’s disclosure (e.g., at filed paragraph [00035]) for the manner in which historical data is (e.g., conventionally) used to arrive at expected values, which expected values are then used in a manner similar to those in Buchmueller et al. (‘529)] or environmental data [e.g., contact data (FIG. 11B) as taught by both Toyama et al. (‘893) and Buchmueller et al. (‘529)] of the rotorcraft;
per claim 8, a non-transitory machine-readable medium storing a program executable by at least one processing unit of a device [e.g., paragraphs [0060], [0157], etc. in Toyama et al. (‘893)], the program comprising sets of instructions for:
receiving, at a flight computer [e.g., 41 in FIG. 7 of Toyama et al. (‘893)], feedback from a plurality of sensors [e.g., 80a, 80b, 80c, and 80d in FIGS. 10, 11A, and 11B of Toyama et al. (‘893), wherein detectors 80 detect an abnormality with the aircraft such as contact or other abnormalities (paragraphs [0123]ff); where the detectors may be pressure sensors or “a type other than a pressure-sensitive sensor” (paragraph [0164])] associated with a plurality of motors [e.g., 33, in FIGS. 2A to 3 of Toyama et al. (‘893)];
determining, at the flight computer, that a first motor in the plurality of motors is malfunctioning [e.g., when, for indicating contact in Toyama et al. (‘893) in the manner taught by Buchmueller et al. (‘529), the change in rotational position of the motor resulting from the contact is detected, by determining that a contact has occurred when the actual rotor position does not correspond to the expected rotational position as determined from electronic speed controls (e.g., ESCs; paragraph [0047]), with  the non-correspondence of the actual position to the expected position indicating a malfunctioning of the (expected) operation of the motor that has arisen from the contact];
selecting, at the flight computer based on the feedback, one or more second motors in the plurality of motors for redistributing power [e.g., in FIG. 11B of Toyama et al. (‘893), the motors for which contact with the object has not been detected (e.g., by the sensors 80a, 80b, 80d)];
reducing [e.g., either decreasing to a value that is not necessarily zero, as covered by and obvious from claim 5 and FIG. 8  in Toyama et al. (‘893); or to zero, in order to stop rotation of the rotor unit/propeller, as taught e.g., in FIG. 8, etc. of Toyama et al. (‘893)] a power supplied [e.g., from the controller 41 in FIG. 7 of Toyama et al. (‘893), as was conventional and would have been obvious to one of ordinary skill in the art] to the first motor [e.g., decrease the rotational speed of the propeller, and thus the power produced by the propeller (with the rotational speed-power correlation of the propellers being described at paragraph [0140] and being obvious/well-known/conventional to those skilled in the art[4]), via the motor; e.g., claim 5 of Toyama et al. (‘893)];
increasing a power supplied to the one or more second motors selected for redistributing power [e.g., FIG. 11B and claim 6 of Toyama et al. (‘893)]; and
performing diagnostics on the first motor while the first motor is being supplied with the reduced power for determining whether the first motor continues to malfunction or no longer malfunctions after said reducing the power supplied to the first motor [e.g., to determine the non-correspondence and/or correspondence of the actual and expected motor rotational positions, as taught by Buchmueller et al. (‘529) via ESC signals, either when/for determining the initial contact (e.g., as shown in FIG. 11B of Toyama et al. (‘893)), and/or for determining a subsequent non-indication of contact as taught by Toyama et al. (‘893) at paragraph [0160] that causes returning of the rotational speed(s) to their initial (e.g., before the speed decrease) value(s)];
per claim 9, depending from claim 8, further comprising sets of instructions for:
analyzing a result of the diagnostics to determine whether the first motor continues to malfunction or no longer malfunctions e.g., as suggested by Toyama et al. (‘893) at paragraph [0160], in the manner (based on expected rotational position of the motor/propeller as taught by Buchmueller (‘529)];
upon determining that the first motor continues to malfunction, terminating power supplied to the first motor [e.g., by obviously stopping the rotation of the motor, as one of the (two) taught options (e.g., decreasing the rotational speed or stopping rotation) as taught in FIG. 9 of Toyama et al. (‘893)]; and
upon determining that the first motor no longer malfunctions, increasing power supplied to the first motor [e.g., paragraph [0160] of Toyama et al. (‘893)];
per claim 10, depending from claim 8, wherein said reducing the power supplied to the first motor and said increasing the power supplied to the one or more second motors occur in synchrony [e.g., as would have been obvious from the teachings in conjunction with FIG. 11B in Toyama et al. (‘893)];
per claim 11, depending from claim 8, wherein an increased thrust associated with the one or more second motors during said increasing the power supplied to the one or more second motors compensates for a decreased thrust associated with the first motor during said decreasing the power supplied to the first motor [e.g., as taught at paragraphs [0088] and [0090] to [0094], and as shown in FIG. 11B, of Toyama et al. (‘893)];
per claim 12, depending from claim 8, wherein the diagnostics include comparing sensor data associated with the first motor with expected values [e.g., as taught e.g., at paragraph [0047] in Buchmueller et al. (‘529)];
per claim 13, depending from claim 8, wherein the diagnostics include comparing sensor data associated with the first motor with sensor data associated with other motors in the plurality of motors [e.g., in paragraph [0117] of Toyama et al. (‘893) in order to determine rotors “different from at least one rotor unit 30 closest to the object, among plural rotor units 30”, e.g., for example obviously by their respective rotational speeds, as taught by Buchmueller et al. (‘529)];
per claim 14, depending from claim 8, wherein the diagnostics include accessing historical data of the first motor [e.g., that would have obviously been used to determine the “expected” (paragraph [0047]) rotational position in Buchmueller et al. (‘529) for comparison with the actual rotational position as the means for indicating contact; see also applicant’s disclosure (e.g., at filed paragraph [00035]) for the manner in which historical data is (e.g., conventionally) used to arrive at expected values, which expected values are then used in a manner similar to those in Buchmueller et al. (‘529)] or environmental data [e.g., contact data (FIG. 11B) as taught by both Toyama et al. (‘893) and Buchmueller et al. (‘529)] of the rotorcraft;
per claim 15, a rotorcraft system, comprising:
a plurality of motors [e.g., 33, in FIGS. 2A to 3 of Toyama et al. (‘893)] for producing thrust;
a plurality of sensors [e.g., 80a, 80b, 80c, and 80d in FIGS. 10, 11A, and 11B of Toyama et al. (‘893), wherein detectors 80 detect an abnormality with the aircraft such as contact or other abnormalities (paragraphs [0123]ff); where the detectors may be pressure sensors or “a type other than a pressure-sensitive sensor” (paragraph [0164])] for measuring one or more states of each of the plurality of motors;
a flight computer [e.g., 41 in FIG. 7 of Toyama et al. (‘893)] comprising one or more processors and a non-transitory machine-readable medium storing instruction [e.g., paragraphs [0060], [0157], etc. in Toyama et al. (‘893)] that when executed by the one or more processors cause the one or more processors to:
receive, at the flight computer [e.g., 41 in FIG. 7 of Toyama et al. (‘893)], feedback from a plurality of sensors associated with the plurality of motors;
determine, at the flight computer, that a first motor in the plurality of motors is malfunctioning [e.g., when, for indicating contact in Toyama et al. (‘893) in the manner taught by Buchmueller et al. (‘529), the change in rotational position of the motor resulting from the contact is detected, by determining that a contact has occurred when the actual rotor position does not correspond to the expected rotational position as determined from electronic speed controls (e.g., ESCs; paragraph [0047]), with  the non-correspondence of the actual position to the expected position indicating a malfunctioning of the (expected) operation of the motor that has arisen from the contact];
select, at the flight computer based on the feedback, one or more second motors in the plurality of motors for redistributing power [e.g., in FIG. 11B of Toyama et al. (‘893), the motors for which contact with the object has not been detected (e.g., by the sensors 80a, 80b, 80d)];
reduce [e.g., either decreasing to a value that is not necessarily zero, as covered by and obvious from claim 5 and FIG. 8  in Toyama et al. (‘893); or to zero, in order to stop rotation of the rotor unit/propeller, as taught e.g., in FIG. 8, etc. of Toyama et al. (‘893)] a power supplied [e.g., from the controller 41 in FIG. 7 of Toyama et al. (‘893), as was conventional and would have been obvious to one of ordinary skill in the art] to the first motor [e.g., decrease the rotational speed of the propeller, and thus the power produced by the propeller (with the rotational speed-power correlation of the propellers being described at paragraph [0140] and being obvious/well-known/conventional to those skilled in the art[5]), via the motor; e.g., claim 5 of Toyama et al. (‘893)];
increase a power supplied to the one or more second motors selected for redistributing power [e.g., FIG. 11B and claim 6 of Toyama et al. (‘893)]; and
perform diagnostics on the first motor while the first motor is being supplied with the reduced power for determining whether the first motor continues to malfunction or no longer malfunctions after said reducing the power supplied to the first motor [e.g., to determine the non-correspondence and/or correspondence of the actual and expected motor rotational positions, as taught by Buchmueller et al. (‘529) via ESC signals, either when/for determining the initial contact (e.g., as shown in FIG. 11B of Toyama et al. (‘893)), and/or for determining a subsequent non-indication of contact as taught by Toyama et al. (‘893) at paragraph [0160] that causes returning of the rotational speed(s) to their initial (e.g., before the speed decrease) value(s)];
per claim 16, depending from claim 15, wherein the instructions further cause the one or more processors to:
analyze a result of the diagnostics to determine whether the first motor continues to malfunction or no longer malfunctions e.g., as suggested by Toyama et al. (‘893) at paragraph [0160], in the manner (based on expected rotational position of the motor/propeller as taught by Buchmueller (‘529)];
upon determining that the first motor continues to malfunction, terminate power supplied to the first motor [e.g., by obviously stopping the rotation of the motor, as one of the (two) taught options (e.g., decreasing the rotational speed or stopping rotation) as taught in FIG. 9 of Toyama et al. (‘893)]; and
upon determining that the first motor no longer malfunctions, increase power supplied to the first motor [e.g., paragraph [0160] of Toyama et al. (‘893)];
per claim 17, depending from claim 15, wherein said reducing the power supplied to the first motor and said increasing the power supplied to the one or more second motors occur in synchrony [e.g., as would have been obvious from the teachings in conjunction with FIG. 11B in Toyama et al. (‘893)];
per claim 18, depending from claim 15, wherein an increased thrust associated with the one or more second motors during said increasing the power supplied to the one or more second motors compensates for a decreased thrust associated with the first motor during said decreasing the power supplied to the first motor [e.g., as taught at paragraphs [0088] and [0090] to [0094], and as shown in FIG. 11B, of Toyama et al. (‘893)];
per claim 19, depending from claim 15, wherein the diagnostics include comparing sensor data associated with the first motor with expected values [e.g., as taught e.g., at paragraph [0047] in Buchmueller et al. (‘529)];
per claim 20, depending from claim 15, wherein the diagnostics include comparing sensor data associated with the first motor with sensor data associated with other motors in the plurality of motors [e.g., in paragraph [0117] of Toyama et al. (‘893) in order to determine rotors “different from at least one rotor unit 30 closest to the object, among plural rotor units 30”, e.g., for example obviously by their respective rotational speeds, as taught by Buchmueller et al. (‘529)];
Claims 1 to 5, 7 to 12, and 14 to 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (2018/0170535) in view of Toyama et al. 6 (2019/0009893; cited previously) and West et al. (2009/0086294).
Sato et al. (‘535) reveals:
per claim 1, a method for adjusting power distribution to a plurality of motors [e.g., 21 in FIG. 2 (the rotor blade motor of each rotor blade 20 in FIG. 1)] of a rotorcraft, comprising:
receiving, at a flight computer [e.g., 10, 40], feedback from a plurality of sensors [e.g., current detection circuit (13) detecting the motor drive current(s) to the rotor blade motors, temperature detection devices (17) detecting the temperature in the neighborhood of the control device 10 (e.g., motor control circuit 12 incorporated in the device, FIG. 2 and paragraph [0030]), etc.] associated with the plurality of motors;
determining, at the flight computer, that a first motor in the plurality of motors is malfunctioning [e.g., the anomalous drive current value that may occur when a portion of the rotor blade motor fails (paragraphs [0028], [0029], etc.), or the anomalously high or low temperature value in the control device 10 that is likely to cause a fault in the calculation device (11) of the control device, etc. (paragraphs [0030], [0031], etc.)];
reducing a power supplied to the first motor [e.g., “reducing the output level of the particular rotor blade during the anomalous situation to an extent that does not disturb the overall balance of the unmanned flying object”, whereby “sudden crashing or control becoming impossible may be avoided to the greatest possible extent” (paragraph [0009]); see also paragraphs [0029] (“reduce the supply of electrical power”) and [0031] (“reduce the supply of electrical power”)]; and
performing diagnostics on the first motor while the first motor is being supplied with the reduced power [e.g., periodically “review[ing]” drive current or temperature situation (paragraphs [0029] and [0031]), with the current and temperature detection occurring, for example, every 1 to 5 seconds (paragraphs [0029] and [0031]; see also paragraphs [0028] and [0030])]  for determining whether the first motor continues to malfunction or no longer malfunctions after said reducing the power supplied to the first motor [e.g., as would have been the obvious reason for “review[ing]” the situation after some time; paragraphs [0029] and [0031]];
Sato et al. (‘535) may not reveal that one or more motors for redistributing power are selected and the power to the one or more motors is increased, or that the “review[]” of the anomalous situation involved performing (the same) drive current/temperature diagnostics e.g., for determining whether the first motor continues to malfunction or no longer malfunctions after the reducing.
However, in context/field of an improved aircraft, Toyama et al. (‘893) teaches e.g., at paragraphs [0092] to [0094], [0103], 0117], [0118], and FIG. 11B etc. that when power to a malfunctioning rotor/motor (30c) is reduced (claim 5), a controller 41 may further increase the rotational speed of one or more other rotor units 30 adjacent the malfunctioning rotor/motor (30b, 30d), so that the aircraft can be more reliably protected from contact with an object and so that the loss of upward thrust/propulsion is offset. Accordingly, aircraft 10 can be moved away from the object using the other rotors/motors, and a possibility of the object contacting aircraft 10 when the speed of the malfunctioning rotor/motor (rotor unit) is reduced, can be reduced, when the rotational speed(s) of the one or more other rotor units 30 (e.g., 30b, 30d) is increased (FIG. 11B).
Moreover, in the context/field of improved thermal protection of an electric drive system of a vehicle, West et al. (‘294) teaches at paragraph [0012] and in FIG. 4 that when the temperature condition of a drive motor increases above a normal operating zone, the maximum torque of a motor may be modulated (reduced/restricted) by imposing a maximum torque limit (FIG. 4) and/or shutting down the motor, in order to reduce the drive torque, and that after the modulation or shut down, when heat dissipation leads to reduced temperatures in the motor/system (e.g., temperature below “A” threshold in FIG. 4) and/or the temperature condition decreases to a lower reset threshold, the control module 80 ends the restriction of the maximum torque output, thereby allowing for normal operation of the drive motor to be recovered after the torque reduction is ended.
It would have obvious at the time the application was filed to implement or modify the Sato et al. (‘535) unmanned flying object, control device and control method therefor so that when the output level (power) of the particular rotor blade motor in the anomalous situation was reduced, the rotational speed (and output level) of the one or more rotor blade motors other than (and e.g., adjacent to; paragraph [0094]) that particular rotor blade motor would have been predictably increased, in order that the thrust generated by the other rotor blade motors would have been increased, so that the possibility of the unmanned flying object contacting an object beneath it would have been reduced by increasing the upward thrust of the other rotor blade motors when the output level (power) of the particular rotor blade motor was reduced, as taught by Toyama et al. (‘893) in conjunction with FIG. 11B, and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
It would have obvious at the time the application was filed to implement or further modify the Sato et al. (‘535) unmanned flying object, control device and control method therefor so that, when/in reviewing the anomalous situation as taught by Sato et al. (‘535) himself (paragraphs [0029], [0031], etc.) after reducing the output level (power) of the particular rotor blade motor, when it was then determined (by comparison) that the temperature of that motor/system had decreased to a normal operating zone (below threshold temperature “A” in FIG. 4 of West et al. (‘294)), or to a lower reset threshold, as taught by West et al. (‘294), the control device 10 (or flight controller 40) in Sato et al. (‘535) would have ended the reduction in output level (power) of the particular rotor blade motor, thereby allowing for recovery of normal operation, as taught by West et al. (‘294), of the respective rotor blade motors (e.g., without the decreased and/or increased output levels (powers)), in order that normal operation would have been restored when the anomalous situation no longer existed, and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or further modified Sato et al. (‘535) unmanned flying object, control device and control method would have rendered obvious:
per claim 1, selecting, at the flight computer based on the feedback, one or more second motors in the plurality of motors for redistributing power [e.g., for example in FIG. 11B of Toyama et al. (‘893), when the rotor unit 30c malfunctions and has its rotational speed decreased (claim 5), the rotational speeds of the rotor units 30b, 30d should be increased (paragraph [0094]), thereby redistributing power (upward thrust)];
increasing a power supplied to the one or more second motors selected for redistributing power [e.g., as shown in FIG. 11B of Toyama et al. (‘893), so that the possibility of the unmanned flying object (with reduced output level at rotor unit 30c) contacting an object beneath it would have been reduced]; and
performing diagnostics on the first motor while the first motor is being supplied with the reduced power [e.g., by periodically “review[ing]” the anomalous situation, such as the temperature situation, as taught by Sato et al. (‘535) at paragraphs [0029], [0031], etc., obviously by determining when the temperature of the rotor blade motor/control device 10 in the anomalous situation had decreased to a lower reset threshold as taught by West et al. (‘294), so that the control device 10 (or flight controller 40) would have then ended the reduction in output level (power), as taught by West et al. (‘294), so as to allow recovery to normal operation, of the particular rotor blade motor that had been in the anomalous temperature situation] for determining whether the first motor continues to malfunction [e.g., for example, when the temperature condition of electric drive system has not decreased to below the threshold “A” in FIG. 4 of West et al. (‘294), or to a lower reset threshold, as taught e.g., at paragraph [0012] by West et al. (‘294)] or no longer malfunctions [e.g., for example, when the temperature condition of electric drive system has decreased to below the threshold “A” in FIG. 4 of West et al. (‘294), or to a lower reset threshold, as taught e.g., at paragraph [0012] by West et al. (‘294)] after said reducing the power supplied to the first motor [e.g., whereby the motor, in the anomalous temperature situation with the reduced output level as taught by Sato et al. (‘535 would dissipate heat, leading to reduced temperatures in the system and allowing for recovery to normal operation, as taught by West et al. (‘294) at paragraph [0012]];
per claim 2, depending from claim 1, further comprising:
analyzing a result of the diagnostics to determine whether the first motor continues to malfunction or no longer malfunctions [e.g., whether the temperature of the motor is above or below the threshold (e.g., “A” in FIG. 4) at which the motor torque should be reduced, as taught in FIG. 4 of West et al. (‘294); and above or below the temperature that defines the anomalous situation in Sato et al. (‘’535)];
upon determining that the first motor continues to malfunction, terminating power supplied to the first motor [e.g., when the temperature condition as taught by West et al. (‘294) in FIG. 4 would have obviously exceeded the shut-off condition temperature “C”, while operating the unmanned flying object in Sato et al. (‘535)]; and
upon determining that the first motor no longer malfunctions, increasing power supplied to the first motor [e.g., by allowing for recovery to normal operation (without the reduced output level), as taught at paragraph [0012] of West et al. (‘294), in response to the reduced temperatures caused by the heat dissipation after the reduction in generated heat caused by reducing the motor torque];
per claim 3, depending from claim 1, wherein said reducing the power supplied to the first motor and said increasing the power supplied to the one or more second motors occur in synchrony [e.g., as taught by Toyama et al. (‘893) e.g., in conjunction with FIG. 11B];
per claim 4, depending from claim 1, wherein an increased thrust associated with the one or more second motors during said increasing the power supplied to the one or more second motors compensates for a decreased thrust associated with the first motor during said decreasing the power supplied to the first motor [e.g., as would be implicit/inherent/obvious to one of ordinary skill in the art in conjunction with the operation described in FIG. 11B of Toyama et al. (‘893), where the decrease in rotational speed causes a loss of upward propulsion (paragraph [0090]) and the increase in rotational speed increases upward propulsion (paragraphs [0092] and [0093])];
per claim 5, depending from claim 1, wherein the diagnostics include comparing sensor data associated with the first motor with expected values [e.g., obviously with the normal operating zone temperatures in West et al. (‘294), and/or obviously with the threshold temperature “A” in FIG. 4, as a limit of normal operation; and with values that would be “expected” of anomalous situations, in Sato et al. (‘535)];
per claim 7, depending from claim 1, wherein the diagnostics include accessing historical data of the first motor or environmental data of the rotorcraft [e.g., the external air temperature being anomalously hot (or cold), at paragraphs [0030] and [0031] in Sato et al. (‘535)];
per claim 8, a non-transitory machine-readable medium [e.g., the non-volatile memory 15 in Sato et al. (‘535), as a storage device, obviously having instructions stored therein as a conventional program for causing the CPU 10 to perform the described functions] storing a program executable by at least one processing unit of a device, the program comprising sets of instructions for:
receiving, at a flight computer [e.g., 10, 40 in Sato et al. (‘535)], feedback from a plurality of sensors associated with a plurality of motors [e.g., in Sato et al. (‘535), the current detection circuit (13) detecting the motor drive current(s) to the rotor blade motors, temperature detection devices (17) detecting the temperature in the neighborhood of the control device 10 (e.g., motor control circuit 12 incorporated in the device, FIG. 2 and paragraph [0030]), etc.];
determining, at the flight computer, that a first motor in the plurality of motors is malfunctioning [e.g., the anomalous situation determined at paragraphs [0029], [0031], etc. in Sato et al. (‘535), as described above];
selecting, at the flight computer based on the feedback, one or more second motors in the plurality of motors for redistributing power [e.g., for example in FIG. 11B of Toyama et al. (‘893), when the rotor unit 30c malfunctions and has its rotational speed decreased (claim 5), the rotational speeds of the rotor units 30b, 30d should be increased (paragraph [0094]), thereby redistributing power (upward thrust)];
reducing a power supplied to the first motor [e.g., in Sato et al. (‘535), “reducing the output level of the particular rotor blade during the anomalous situation to an extent that does not disturb the overall balance of the unmanned flying object”, whereby “sudden crashing or control becoming impossible may be avoided to the greatest possible extent” (paragraph [0009]); see also paragraphs [0029] (“reduce the supply of electrical power”) and [0031] (“reduce the supply of electrical power”); and/or at claim 5 in Toyama et al. (‘893)];
increasing a power supplied to the one or more second motors selected for redistributing power [e.g., as shown in FIG. 11B of Toyama et al. (‘893), so that the possibility of the unmanned flying object (with reduced output level at rotor unit 30c) contacting an object beneath it would have been reduced]; and
performing diagnostics on the first motor while the first motor is being supplied with the reduced power [e.g., by periodically “review[ing]” the anomalous situation, such as the temperature situation, as taught by Sato et al. (‘535) at paragraphs [0029], [0031], etc., obviously by determining when the temperature of the rotor blade motor/control device 10 in the anomalous situation had decreased to a lower reset threshold as taught by West et al. (‘294), so that the control device 10 (or flight controller 40) would have then ended the reduction in output level (power), as taught by West et al. (‘294), so as to allow recovery to normal operation, of the particular rotor blade motor that had been in the anomalous temperature situation] for determining whether the first motor continues to malfunction [e.g., for example, when the temperature condition of electric drive system has not decreased to below the threshold “A” in FIG. 4 of West et al. (‘294), or to a lower reset threshold, as taught e.g., at paragraph [0012] by West et al. (‘294)] or no longer malfunctions [e.g., for example, when the temperature condition of electric drive system has decreased to below the threshold “A” in FIG. 4 of West et al. (‘294), or to a lower reset threshold, as taught e.g., at paragraph [0012] by West et al. (‘294)] after said reducing the power supplied to the first motor [e.g., whereby the motor, in the anomalous temperature situation with the reduced output level as taught by Sato et al. (‘535 would dissipate heat, leading to reduced temperatures in the system and allowing for recovery to normal operation, as taught by West et al. (‘294) at paragraph [0012]];
per claim 9, depending from claim 8, further comprising sets of instructions for:
analyzing a result of the diagnostics to determine whether the first motor continues to malfunction or no longer malfunctions [e.g., whether the temperature of the motor is above or below the threshold (e.g., “A” in FIG. 4) at which the motor torque should be reduced, as taught in FIG. 4 of West et al. (‘294); and above or below the temperature that defines the anomalous situation in Sato et al. (‘’535)];
upon determining that the first motor continues to malfunction, terminating power supplied to the first motor [e.g., when the temperature condition as taught by West et al. (‘294) in FIG. 4 would have obviously exceeded the shut-off condition temperature “C”, while operating the unmanned flying object in Sato et al. (‘535)]; and
upon determining that the first motor no longer malfunctions, increasing power supplied to the first motor [e.g., by allowing for recovery to normal operation (without the reduced output level), as taught at paragraph [0012] of West et al. (‘294), in response to the reduced temperatures caused by the heat dissipation after the reduction in generated heat caused by reducing the motor torque];
per claim 10, depending from claim 8, wherein said reducing the power supplied to the first motor and said increasing the power supplied to the one or more second motors occur in synchrony [e.g., as taught by Toyama et al. (‘893) e.g., in conjunction with FIG. 11B];
per claim 11, depending from claim 8, wherein an increased thrust associated with the one or more second motors during said increasing the power supplied to the one or more second motors compensates for a decreased thrust associated with the first motor during said decreasing the power supplied to the first motor [e.g., as would be implicit/inherent/obvious to one of ordinary skill in the art in conjunction with the operation described in FIG. 11B of Toyama et al. (‘893), where the decrease in rotational speed causes a loss of upward propulsion (paragraph [0090]) and the increase in rotational speed increases upward propulsion (paragraphs [0092] and [0093])];
per claim 12, depending from claim 8, wherein the diagnostics include comparing sensor data associated with the first motor with expected values [e.g., obviously with the normal operating zone temperatures in West et al. (‘294), and/or obviously with the threshold temperature “A” in FIG. 4, as a limit of normal operation; and with values that would be “expected” of anomalous situations, in Sato et al. (‘535)];
per claim 14, depending from claim 8, wherein the diagnostics include accessing historical data of the first motor or environmental data of the rotorcraft [e.g., the external air temperature being anomalously hot (or cold), at paragraphs [0030] and [0031] in Sato et al. (‘535)];
per claim 15, a rotorcraft system, comprising:
a plurality of motors for producing thrust [e.g., FIG. 1 in Sato et al. (‘535)];
a plurality of sensors for measuring one or more states of each of the plurality of motors [e.g., 13, 17, etc. FIG. 2 of Sato et al. (‘535)];
a flight computer [e.g., 10, 40 in Sato et al. (‘535)] comprising one or more processors [e.g., the CPU IC 11 in FIG. 2 of Sato et al. (‘535)] and a non-transitory machine-readable medium [e.g., the non-volatile memory 15, etc. in Sato et al. (‘535), for obviously storing a program for execution by the CPU] storing instruction that when executed by the one or more processors cause the one or more processors to:
receive, at the flight computer, feedback from a plurality of sensors associated with the plurality of motors [e.g., in Sato et al. (‘535), the current detection circuit (13) detecting the motor drive current(s) to the rotor blade motors, temperature detection devices (17) detecting the temperature in the neighborhood of the control device 10 (e.g., motor control circuit 12 incorporated in the device, FIG. 2 and paragraph [0030]), etc.];
determine, at the flight computer, that a first motor in the plurality of motors is malfunctioning [e.g., the anomalous situation determined at paragraphs [0029], [0031], etc. in Sato et al. (‘535), as described above];
select, at the flight computer based on the feedback, one or more second motors in the plurality of motors for redistributing power [e.g., for example in FIG. 11B of Toyama et al. (‘893), when the rotor unit 30c malfunctions and has its rotational speed decreased (claim 5), the rotational speeds of the rotor units 30b, 30d should be increased (paragraph [0094]), thereby redistributing power (upward thrust)];
reduce a power supplied to the first motor [e.g., in Sato et al. (‘535), “reducing the output level of the particular rotor blade during the anomalous situation to an extent that does not disturb the overall balance of the unmanned flying object”, whereby “sudden crashing or control becoming impossible may be avoided to the greatest possible extent” (paragraph [0009]); see also paragraphs [0029] (“reduce the supply of electrical power”) and [0031] (“reduce the supply of electrical power”); and/or at claim 5 in Toyama et al. (‘893)];
increase a power supplied to the one or more second motors selected for redistributing power [e.g., as shown in FIG. 11B of Toyama et al. (‘893), so that the possibility of the unmanned flying object (with reduced output level at rotor unit 30c) contacting an object beneath it would have been reduced]; and
performing diagnostics on the first motor while the first motor is being supplied with the reduced power [e.g., by periodically “review[ing]” the anomalous situation, such as the temperature situation, as taught by Sato et al. (‘535) at paragraphs [0029], [0031], etc., obviously by determining when the temperature of the rotor blade motor/control device 10 in the anomalous situation had decreased to a lower reset threshold as taught by West et al. (‘294), so that the control device 10 (or flight controller 40) would have then ended the reduction in output level (power), as taught by West et al. (‘294), so as to allow recovery to normal operation, of the particular rotor blade motor that had been in the anomalous temperature situation] for determining whether the first motor continues to malfunction [e.g., for example, when the temperature condition of electric drive system has not decreased to below the threshold “A” in FIG. 4 of West et al. (‘294), or to a lower reset threshold, as taught e.g., at paragraph [0012] by West et al. (‘294)] or no longer malfunctions [e.g., for example, when the temperature condition of electric drive system has decreased to below the threshold “A” in FIG. 4 of West et al. (‘294), or to a lower reset threshold, as taught e.g., at paragraph [0012] by West et al. (‘294)] after said reducing the power supplied to the first motor [e.g., whereby the motor, in the anomalous temperature situation with the reduced output level as taught by Sato et al. (‘535 would dissipate heat, leading to reduced temperatures in the system and allowing for recovery to normal operation, as taught by West et al. (‘294) at paragraph [0012]];
per claim 16, depending from claim 15, wherein the instructions further cause the one or more processors to:
analyze a result of the diagnostics to determine whether the first motor continues to malfunction or no longer malfunctions [e.g., whether the temperature of the motor is above or below the threshold (e.g., “A” in FIG. 4) at which the motor torque should be reduced, as taught in FIG. 4 of West et al. (‘294); and above or below the temperature that defines the anomalous situation in Sato et al. (‘’535)];
upon determining that the first motor continues to malfunction, terminate power supplied to the first motor [e.g., when the temperature condition as taught by West et al. (‘294) in FIG. 4 would have obviously exceeded the shut-off condition temperature “C”, while operating the unmanned flying object in Sato et al. (‘535)]; and
upon determining that the first motor no longer malfunctions, increase power supplied to the first motor [e.g., by allowing for recovery to normal operation (without the reduced output level), as taught at paragraph [0012] of West et al. (‘294), in response to the reduced temperatures caused by the heat dissipation after the reduction in generated heat caused by reducing the motor torque];
per claim 17, depending from claim 15, wherein said reducing the power supplied to the first motor and said increasing the power supplied to the one or more second motors occur in synchrony [e.g., as taught by Toyama et al. (‘893) e.g., in conjunction with FIG. 11B];
per claim 18, depending from claim 15, wherein an increased thrust associated with the one or more second motors during said increasing the power supplied to the one or more second motors compensates for a decreased thrust associated with the first motor during said decreasing the power supplied to the first motor [e.g., as would be implicit/inherent/obvious to one of ordinary skill in the art in conjunction with the operation described in FIG. 11B of Toyama et al. (‘893), where the decrease in rotational speed causes a loss of upward propulsion (paragraph [0090]) and the increase in rotational speed increases upward propulsion (paragraphs [0092] and [0093])];
per claim 19, depending from claim 15, wherein the diagnostics include comparing sensor data associated with the first motor with expected values [e.g., obviously with the normal operating zone temperatures in West et al. (‘294), and/or obviously with the threshold temperature “A” in FIG. 4, as a limit of normal operation; and with values that would be “expected” of anomalous situations, in Sato et al. (‘535)];
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 to 4, 8 to 11, and 15 to 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 to 20 of U.S. Patent No. 10,737,798 to Misfeldt. Although the claims at issue are not identical, they are not patentably distinct from each other because, other than wording differences and variations which would have been obvious when the claims are read in light of the respective specifications (e.g., for current claims 4, 11, and 18 vis-à-vis the increasing and decreasing of patented claims 2, 9, and 16), the claims in the current (child) application are anticipated by and or obvious over the claims in the (parent) patent, with the claim correspondence (that is, where the limitations recited in the current claims can be found in the patented claims) being as indicated in the below table:
Current Claims in U.S. Patent Application 16/929025
Corresponding Claims in U.S. Patent 10,737,798 B2
1
1, 8, 15
2
8, 15
3
2, 9, 16
4
2, 9, 16
-
-
-
-
-
-
8
1, 8, 15
9
8, 15
10
2, 9, 16
11
2, 9, 16
-
-
-
-
-
-
15
1, 8, 15
16
8, 15
17
2, 9, 16
18
2, 9, 16
-
-
-
-


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For example only, Joubert et al. (2018/0305033) reveals a method for managing imbalance in a distributed propulsion system.
Possible Allowable Subject Matter
The examiner would like to point out that, if a terminal disclaimer were filed as noted above, claim 1 could (for example only) apparently/possibly be made to patentably distinguish over the prior art of record if, in combination with the other recited limitations, the second to last limitation in the claim were amended to read (if such be applicant’s intent):
“. . .
increasing a power supplied to the one or more second motors selected for redistributing power and dynamically adjusting a power distribution to the one or more second motors taking into account a net torque on the rotorcraft due to said reducing the power supplied to the first motor;
. . .”
Support for the amendment is found at published paragraph [0029] of the specification.  Similar (but not identical) amendments could be made to independent claims 8 and 15, noting e.g., differences in antecedent basis for the rotorcraft e.g., which is not yet provided in claim 8, and which is recited as a “rotorcraft system” in claim 15.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A TESTARDI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note that if claim 8 is amended in the manner similar to that set forth near the end of this Office action (in the Possible Allowable Subject Matter section), then no amendment of claim 14 may/might perhaps be necessary.
        2 Corresponds to U.S. Patent 11,124,294.  This reference claims priority (with a certified copy of the foreign priority application having been submitted in the U.S. patent application file) to Japanese patent application number JP 2016-047529 filed in Japan on Mar. 10, 2016, and incorporates the Japanese patent application by reference at paragraph [0001]. The Japanese patent application, though unpublished in and of itself, apparently corresponds (numbered paragraph for numbered paragraph, figure for figure, and claim for claim) to international application PCT/JP2017/003528 which published internationally as WO 2017/154421 A1 on 14 September 2017, and then as (equivalently, as a CON) domestic publication US 2019/0009893. Copies of the certified copy of the Japanese priority patent application, of the international publication, showing the corresponding international and Japanese patent application numbers, and of the domestic publication (US 2019/0009893) as a translation of the parent international application and its corresponding Japanese priority patent application, have been provided previously for the purpose of establishing the effective prior art date of the Toyama et al. (‘893) reference, as applied by the examiner herein for subject matter described, to be 10 March 2016. See AIA  35 U.S.C. 102(d)(2). (The examiner understands the effective filing date(s) of the claims in the present application to be no earlier than 12 September 2016, and to possibly be 10 September 2017.  See e.g., the “Note on Effective Filing Date”, above.)
        3 See e.g., the Speas (2006) literature, cited previously.
        4 See e.g., the Speas (2006) literature, cited previously.
        5 See e.g., the Speas (2006) literature, cited previously.
        6 Corresponds to U.S. Patent 11,124,294.  This reference claims priority (with a certified copy of the foreign priority application having been submitted in the U.S. patent application file) to Japanese patent application number JP 2016-047529 filed in Japan on Mar. 10, 2016, and incorporates the Japanese patent application by reference at paragraph [0001]. The Japanese patent application, though unpublished in and of itself, apparently corresponds (numbered paragraph for numbered paragraph, figure for figure, and claim for claim) to international application PCT/JP2017/003528 which published internationally as WO 2017/154421 A1 on 14 September 2017, and then as (equivalently, as a CON) domestic publication US 2019/0009893. Copies of the certified copy of the Japanese priority patent application, of the international publication, showing the corresponding international and Japanese patent application numbers, and of the domestic publication (US 2019/0009893) as a translation of the parent international application and its corresponding Japanese priority patent application, have been provided previously for the purpose of establishing the effective prior art date of the Toyama et al. (‘893) reference, as applied by the examiner herein for subject matter described, to be 10 March 2016. See AIA  35 U.S.C. 102(d)(2). (The examiner understands the effective filing date(s) of the claims in the present application to be no earlier than 12 September 2016, and to possibly be 10 September 2017.  See e.g., the “Note on Effective Filing Date”, above.)